DECISION
The application of the above-named defendant for a review of the sentence Of 2 years for attempted first degree burglary with provision > that 7 days jail- imprisonment is not ’ to affect parole eligibility, imposed on April 22nd, 1969,- was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed, except that it is specifically directed that defendant’s 7 days imprisonment in the county jail prior to confinement in the State Prison shall be credited to defendant as though already served in the State Prison at the time of reception and shall be so used in computing the date when defendant may be considered for parole eligibility. Respecting this direction concerning defendant’s jail imprisonment, it is our opinion that the law permits no other method of treating the same, Section 95-2315, R.C.M. 1947; State v. Zachmeier, 153 Mont. 64, 453 P.2d 783, 26 St. Rep. 210.
As to the sentence, aside from the direction given concerning defendant’s 7 days jail imprisonment, it appears very reasonable and lenient, particularly when it is considered that the statute provides for imprisonment up to 7% years and that the defendant has a record of 2 prison incarcerations and 2 probations, which, if used against him, could have resulted in imprisonment without limit.
• Any contention of defendant' that he- wás not guilty of the crime for which he was sentenced is not within the power of this Court to consider'. Our power is limited to, “* * * review the judgment so far as it relates to the sentence iposed * * Section 95-2503, R.C.M. 1947.
We thank John L. Hilts, Esq., of the Montana Defender Project, for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C: Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.